DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sixth connecting member” (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 includes the limitation “the second and third pieces” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 includes the limitation “a substrate disposed at the upper side of the first or second frame unit” but the preamble claims a bed panel for use with a bed frame. The language is conflicting in that the preamble makes it clear that the bed frame is not part of the bed panel and the “disposed at” language seems to be positively claiming the bed frame. Additionally, the language “to be fixed” is passive and leans towards implying a method step. The claims should be reworded for clarity. The Examiner suggests “configured to be fixed”.
Claims 10-20 depend from claim 9 and are therefore included in the rejection under 35 U.S.C. 112(b).
In view of the rejections above under 35 USC §112, the claims referred to in any and all rejections below are rejected as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 9-10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Owens, Jr. et al. (US Patent Application Publication 2004/0055086 – hereinafter referred to as Owens).
Regarding Claim 9: Owens discloses a bed panel (foundation modules 12 of Owens) for use with a bed frame (Fig. 5 of Owens), the bed panel comprising: a first panel unit to be fixedly disposed at an upper side of a first frame unit of the bed frame (first panel unit as shown in Fig. 5 of Owens); and a second panel unit to be fixedly disposed at an upper side of a second bed frame unit (second panel unit as shown in Fig. 5 of Owens), wherein: each of the first and second panel units comprises one or more panel assemblies (panel assemblies shown in at least Figs. 2 and 3 of Owens); and each panel assembly in the one or more panel assemblies comprises a substrate (rigid member 30 of Owens) disposed at the upper side of the first or second frame unit (Fig. 5 of Owens), a sponge layer (resilient foam layer 32 of Owens) disposed at an upper side of the substrate (Fig. 2 of Owens), and a cover layer (fabric cover 34 of Owens) disposed at an upper side of the sponge layer to cover the sponge layer (Fig. 2 of Owens).
Regarding Claim 10: Owens discloses the bed of claim 9, wherein the substrate is made of a material comprising plastics (see at least Paragraph [0025] of Owens which discloses “the rigid member 30 may be made of…plastic”).  
Regarding Claim 12: Owens discloses the bed of claim 9, wherein the one or more panel assemblies comprises two, three or more panel assemblies, wherein adjacent panel assemblies are connected with each other (see Fig. 4 of Owens as described in paragraph [0027]).  
Regarding Claim 13: Owens discloses the bed of claim 9, wherein an upper surface of the substrate is recessed to form an indentation, wherein the sponge layer is disposed in the indentation (see at least Fig. 3 and paragraph [0026] of Owens which discloses “As described above, the rigid member 30 may take the form of a substantially-rigid plate, frame or any combination thereof. Referring to FIG. 3, the rigid member 30 may include a substantially-rigid plate 40 made of wood, plastic, metal or the like. A plurality of border members, including, for example, a top border member 42, a bottom border member 44 and a plurality of side border members 46, may be fixedly attached to the substantially-rigid plate 40 using an adhesive and/or a plurality of nails. A plurality of slats 48, cross-members 50 or corner pieces 52 may also be fixedly attached to the substantially-rigid plate 40 and the plurality of border members 42,44,46 using an adhesive and/or a plurality of nails. Advantageously, the rigid member 30 serves to support the resilient foam layer 32 (FIG. 2) and hold it in a plane parallel to the ground or a floor.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 5, 6, 9-14, and 16-17 (9-10 and 12-13 alternatively) are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (US Patent Application Publication 2008/0295248 – hereinafter referred to as Hayes) in view of Hanson et al. (US Patent Application Publication 2003/0093862 – hereinafter referred to as Hanson) further in view of Official Notice.
Regarding Claim 1:  Hayes discloses a bed (10 of Hayes) comprising: a bed frame (frame 22 of Hayes); a plastic substrate (panels 50-56 of Hayes as described in paragraph [0033] as being “made if blow moldings from any suitable plastics material”) disposed at an upper side of the bed frame (see Figs. 1-3 of Hayes), wherein the plastic substrate is hollow (see at least paragraphs [0033] and claim 18 of Hayes which disclose the panels being “made of blow moldings from any suitable plastics material” and “each support section is: a. formed of plastic, and b. at least substantially hollow”).
Hayes discloses a mattress placed on the mattress support (see at least paragraph [0008] of Hayes) but does not explicitly disclose a sponge layer disposed at an upper side of the plastic substrate; and a cover layer disposed at an upper side of the sponge layer.  
However, Hanson teaches a bed (hospital bed 10 of Hanson) comprising: a bed frame (intermediate frame 36 of Hanson; Fig. 8a); a plastic substrate (portions of support perimeter frame 34 forming respective head, seat and leg portions of Hanson; Figs. 12-13) disposed at an upper side of the bed frame (see at least paragraph [0032] and Figs. 8a-13 of Hanson), wherein the plastic substrate is hollow (see hollow portion of perimeter frame 34 as shown at least in Fig. 13 of Hanson); a sponge layer (48, 50, 52 of Hanson respectively) disposed at an upper side of the plastic substrate (see at least Fig. 13 of Hanson which shows the mattress section positioned directly above portion 236 of the frame member forming part of the perimeter frame 34 of Hanson).
Hanson appears to show a cover layer disposed at an upper side of the sponge layer (see at least Fig. 13 of Hanson which shows a cutaway portion of a cover layer surrounding the mattress section) but it is not explicitly taught in the specification. 
However, the Examiner hereby takes Official Notice that including a cover over a mattress pad is old and well known in the art and would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, for the purpose of protecting the mattress cover. 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to utilize mattress sections as taught by Hanson with Hayes bed for the purpose of providing a comfortable support surface for a patient.
Regarding Claim 2:  Hayes in view of Hanson and Official Notice make obvious the bed of claim 1, wherein an upper surface of the plastic substrate is recessed to form an indentation, wherein the sponge layer is disposed in the indentation (see curved panels 50-56 and the indentations visible in Figs. 1-2 and 7 of Hayes). 
Regarding Claim 3:  Hayes in view of Hanson and Official Notice make obvious the bed of claim 1, wherein at least one edge of the plastic substrate comprises a first protrusion and a second protrusion, wherein a slot is formed between the first and second protrusions and configured to connect the plastic substrate with the bed frame (see at least Fig. 10 and paragraph [0034] of Hayes which discloses “There are preferably also provided snap fittings 55 (some of which are visible in FIG. 10) on the underside surfaces of the panels 50-56 which snap onto the transverse struts 40 to retain the panels in place. In the preferred embodiment, each snap fitting is formed from one or more bosses extending beyond the lower surfaces of the panels 50-56, the bosses having curved surfaces which form a snap fit gripper member which snaps on to the struts 40.”)
Regarding Claim 5:  Hayes in view of Hanson and Official Notice make obvious the bed of claim 1, wherein the bed frame comprises a first frame unit and a second frame unit pivotally connected with each other (frame sections 24-30 which are coupled to one another by means of hinged joints 32-36 of Hayes).  
Regarding Claim 6:  Hayes in view of Hanson and Official Notice make obvious the bed of claim 5, wherein the first and second frame units are pivotally connected with each other by a first connecting member, wherein the first frame unit is pivotally connected with a first end of the first connecting member and rotatable with respect to the first connecting member along first pivotal axis; and the second frame unit is pivotally connected with the first connecting member at a second end of the first connecting member and rotatable with respect to the first connecting member along a second pivotal axis (see Fig. 1 of Hayes which shows 28 connecting pivots 32 and 34).
Regarding Claim 9: Hayes discloses a bed panel (curved panels 50-56 of Hayes) for use with a bed frame (frame 22 of Hayes), the bed panel comprising: a first panel unit (panel 50 of Hayes) to be fixedly disposed at an upper side of a first frame unit of the bed frame (see at least Fig. 10 and paragraph [0034] of Hayes which discloses “There are preferably also provided snap fittings 55 (some of which are visible in FIG. 10) on the underside surfaces of the panels 50-56 which snap onto the transverse struts 40 to retain the panels in place. In the preferred embodiment, each snap fitting is formed from one or more bosses extending beyond the lower surfaces of the panels 50-56, the bosses having curved surfaces which form a snap fit gripper member which snaps on to the struts 40.”); and a second panel unit (panel 56 of Hayes) to be fixedly disposed at an upper side of a second bed frame unit (see at least Fig. 10 and paragraph [0034] of Hayes), wherein: each of the first and second panel units comprises one or more panel assemblies (see Figs. 1-3 of Hayes); and each panel assembly in the one or more panel assemblies comprises a substrate (panels 50-56 being blow molded from any suitable plastics material as disclosed in paragraph [0033]) disposed at the upper side of the first or second frame unit (see Figs. 1-3 of Hayes).
Hayes discloses a mattress placed on the mattress support (see at least paragraph [0008] of Hayes) but does not explicitly disclose a sponge layer disposed at an upper side of the plastic substrate; and a cover layer disposed at an upper side of the sponge layer.  
However, Hanson teaches a bed (hospital bed 10 of Hanson) comprising: a bed frame (intermediate frame 36 of Hanson; Fig. 9a); a plastic substrate (portions of support perimeter frame 34 forming respective head, seat and leg portions of Hanson; Figs. 12-13) disposed at an upper side of the bed frame (see at least paragraph [0032] and Figs. 8a-13 of Hanson), wherein the plastic substrate is hollow (see hollow portion of perimeter frame 34 as shown at least in Fig. 13 of Hanson); a sponge layer (48, 50, 52 of Hanson respectively) disposed at an upper side of the plastic substrate (see at least Fig. 13 of Hanson which shows the mattress section positioned directly above portion 236 of the frame member forming part of the perimeter frame 34 of Griffith).
Hanson appears to show a cover layer disposed at an upper side of the sponge layer (see at least Fig. 13 of Hanson which shows a cutaway portion of a cover layer surrounding the mattress section) but it is not explicitly taught in the specification.
However, the Examiner hereby takes Official Notice that including a cover over a mattress pad is old and well known in the art and would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, for the purpose of protecting the mattress cover. 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize mattress sections as taught by Hanson with Hayes bed for the purpose of providing a comfortable support surface for a patient.
Regarding Claim 10:  Hayes in view of Hanson and Official Notice make obvious the bed of claim 9, wherein the substrate is made of a material comprising plastics (paragraph [0033] of Hayes which discloses “panels 50-56 are preferably…made of blow moldings from any suitable plastics material”).
Regarding Claim 11:  Hayes in view of Hanson and Official Notice make obvious the bed of claim 9, wherein the substrate is formed with a cavity (paragraph [0033] of Hayes which discloses “panels 50-56 are preferably…made of blow moldings from any suitable plastics material”).
Regarding Claim 12:  Hayes in view of Hanson and Official Notice make obvious the bed of claim 9, wherein the one or more panel assemblies comprises two, three or more panel assemblies, wherein adjacent panel assemblies are connected with each other (see pivotally connected panels as shown in Figs. 1-3 of Hayes).
Regarding Claim 13:  Hayes in view of Hanson and Official Notice make obvious the bed of claim 9, wherein an upper surface of the substrate is recessed to form an indentation, wherein the sponge layer is disposed in the indentation (see curved panels 50-56 and the indentations visible in Figs. 1-2 and 7 of Hayes).
Regarding Claim 14:  Hayes in view of Hanson and Official Notice make obvious the bed of claim 9, wherein at least one edge of the bed panel comprises a first protrusion and a second protrusion, wherein a slot is formed between the first and second protrusions and configured to connect the bed panel with the bed frame (see at least Fig. 10 and paragraph [0034] of Hayes which discloses “There are preferably also provided snap fittings 55 (some of which are visible in FIG. 10) on the underside surfaces of the panels 50-56 which snap onto the transverse struts 40 to retain the panels in place. In the preferred embodiment, each snap fitting is formed from one or more bosses extending beyond the lower surfaces of the panels 50-56, the bosses having curved surfaces which form a snap fit gripper member which snaps on to the struts 40.”)
Regarding Claim 16:  Hayes in view of Hanson and Official Notice make obvious the bed comprising: the bed panel of claim 9; and the bed frame comprising the first frame unit and the second frame unit (see frame sections 24, 26 and 30 of Hayes), wherein: the first frame unit and the second frame unit of the bed frame are disposed side by side (see adjacent frame sections 24, 26 and 30 of Hayes) and pivotally connected with each other at adjacent ends thereof (see Figs. 1-3 of Hayes); and the bed panel is disposed on the bed frame (see at least paragraph [0034] of Hayes which discloses the snap fit connection which connects the panels to the bed frame).  
Regarding Claim 17:  Hayes in view of Hanson and Official Notice make obvious the bed of claim 16, wherein the first and second frame units are pivotally connected with each other by a first connecting member (frame member 28 of Hayes), wherein the first frame unit is pivotally connected with a first end of the first connecting member and rotatable with respect to the first connecting member along first pivotal axis (see at least Fig. 3 of Hayes); and the second frame unit is pivotally connected with the first connecting member at a second end of the first connecting member and rotatable with respect to the first connecting member along a second pivotal axis (see at least Fig. 3 of Hayes). 

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Hanson in view of Official Notice further in view of Huang (US Patent Application 2018/0296412).
Regarding Claims 4 and 15:  Hayes in view of Hanson and Official Notice make obvious the bed of claims 3 and 9, but do not explicitly disclose wherein a locking member is disposed in the slot and configured to fixedly connect the plastic substrate with the bed frame.
However, Huang teaches “fasteners 70 such as screws or threaded bolts are used to secure [the planks to the respective crossbars” (see at least Fig. 1 and Col. 5, lines 27-31 of Huang).
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further secure the panels of Hayes to the frame of Hayes using fasteners which would be at least partially be positioned in the slots of Hayes in order to add an additional level of connection between the panels and frame.  

Claim(s) 1 and 5 (alternatively) and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Patent Application Publication 2017/0360209 – hereinafter referred to as Zhou) in view of Hensley et al. (US Patent Application Publication 2007/0151027 –hereinafter referred to as Hensley) further in view of Huang (US Patent Application Publication 2010/0325800—hereinafter referred to as H2).
Regarding Claim 1:  Zhou teaches a bed (foldable bed 1 of Zhou) comprising: a bed frame (frame formed of front and rear frames 3 and 5 of Zhou); a […] substrate (bed boards as discussed in paragraph [0036] of Zhou) disposed at an upper side of the bed frame (see at least Figs. 1-7 of Zhou).
Zhou does not disclose wherein the substrate is and the plastic substrate is hollow; a sponge layer disposed at an upper side of the plastic substrate and a cover layer disposed at an upper side of the sponge layer.
Hensley teaches deck panels that are preferably formed of blow-molded plastic so that they are hollow (see paragraph [0042] of Hensley).
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to form the bed boards of Zhou out of blow-molded plastic as taught by Hensley for the predictable results of making a lightweight bed frame.
Zhou does not disclose a mattress in their disclosure but it is inherent that Zhou is intended to support a mattress. Additionally, Hensley teaches a mattress 18 (see at least Fig. 0045] of Hensley) but does not explicitly disclose that the mattress is a sponge layer or comprises a cover.
H2 discloses “The mattress core 230 preferably made of foam is encapsulated inside a pair of covers” (paragraph [0094] of H2). 
One having ordinary skill in the art, before the effective filing date of claimed invention, would have found it obvious to use a mattress as taught by H2 with the bed frame of Zhou as modified by Hensley since memory foam mattresses including a cover are taught in the art for use with articulated hospital mattresses.
Regarding Claim 5: Zhou in view of Hensley and H2 make obvious the bed of claim 1, wherein the bed frame comprises a first frame unit and a second frame unit pivotally connected with each other (see front and rear frames 3 and 5 of Zhou).  
Regarding Claim 7:  Zhou in view of Hensley and H2 make obvious the bed of claim 5, wherein the first and second frame units are pivotally connected with each other by a second connecting member and a third connecting member (mounting parts 71 and 72 of Zhou as shown in Figs. 6-7 and discussed in paragraph [0049] of Zhou), wherein the first frame unit is fixedly connected with the second connecting member; the second frame unit is fixedly connected with the third connecting member; and DB2/ 37153623.212the second and third pieces are pivotally connected with each other at a third pivotal axis (see Figs. 6-7 and paragraph [0049] of Zhou).  

Claim(s) 1 and 5 (alternatively) and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US Patent No. 9,314,386) in view of Hensley further in view of H2.
Regarding Claim 1:  Boyd discloses a bed (foldable bed 10 of Boyd) comprising: a bed frame (frame 18 comprised of frame segments 12, 14, and 16 of Boyd) and a substrate (see cross-members 20 of Boyd). 
Boyd does not disclose a plastic substrate wherein the plastic substrate is hollow; a sponge layer disposed at an upper side of the plastic substrate and a cover layer disposed at an upper side of the sponge layer.
Hensley teaches deck panels that are preferably formed of blow-molded plastic so that they are hollow (see paragraph [0042] of Hensley).
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to form the substrate of Boyd with a blow-molded plastic as taught by Hensley for the predictable results of making a lightweight bed frame for supporting a mattress.
Boyd teaches supporting a foam mattress (Col. 1, lines 41-45 of Boyd). Additionally, Hensley teaches a mattress 18 (see at least Fig. 0045] of Hensley) but does not explicitly disclose that the mattress is a sponge layer or comprises a cover.
H2 discloses “The mattress core 230 preferably made of foam is encapsulated inside a pair of covers” (paragraph [0094] of H2). 
One having ordinary the art, before the effective filing date of the claimed invention, would have found it obvious to use a mattress as taught by H2 with the bed frame of Boyd as modified by Hensley since memory foam mattresses including a cover are taught in the art for use with articulated hospital mattresses.
Regarding Claim 5: Boyd in view of Hensley and H2 make obvious the bed of claim 1, wherein the bed frame comprises a first frame unit and a second frame unit pivotally connected with each other (see frame segments 12-16 of Boyd).  
Regarding Claim 8:   Boyd in view of Hensley and H2 make obvious the bed of claim 5, wherein the first and second frame units are pivotally connected with each other by fourth, fifth, and sixth connecting members, wherein each of the fourth and fifth connecting members comprises a first segment and a second segment (see flanges 40 and 42 of Boyd); the first frame unit is pivotally connected with the first segment of the fourth connecting member, and rotatable with respect to the first segment of the fourth connecting member along a fourth pivotal axis (see at least Fig. 6 and Col. 5, lines 4-21 of Boyd); the second frame unit is pivotally connected with the first segment of the fifth connecting member, and rotatable with respect to the first segment of the fifth connecting member along a fifth pivotal axis (see at least Fig. 6 and Col. 5, lines 4-21 of Boyd); and the second segment of the fourth connecting member and the second segment of the fifth connecting member are pivotally connected with each other, and rotatable with respect to each other along a sixth pivotal axis (see at least Fig. 6 and Col. 5, lines 4-21 of Boyd).  Note: the Examiner considers the sixth connecting member to be the pivoting pin between members 42 and 40 since it is believed that the sixth connecting member limitation is included in error.

Claim(s) 16 (alternatively) and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens in view of Gajjar et al. (US Patent Application Publication 2019/0069683 – hereinafter referred to as Gajjar).
Regarding Claim 16: Owens discloses a bed comprising: the bed panel of claim 9 (see the rejection of claim 9 above) and the bed panel is disposed on the bed frame but does not disclose wherein: the first frame unit and the second frame unit of the bed frame are disposed side by side and pivotally connected with each other at adjacent ends thereof.
However, Gajjar teaches a bed frame comprising first and second frame units (see longitudinal support sections 236B-D of Gajjar in at least Figs. 1-3) the first frame unit and the second frame unit of the bed frame are disposed side by side and pivotally connected with each other at adjacent ends thereof (see Figs. 1-4 of Gajjar) and a bed panel disposed on the bed frame (see deck support sections 110A-110D of Gajjar).
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to replace the bed panels of Gajjar with bed panels as taught by Owens for the purpose of forming a lightweight panel assembly (see at least paragraph [0029] of Owens).
Regarding Claim 18:   Owens in view of Gajjar make obvious the bed of claim 16, wherein the first and second frame units are pivotally connected with each other by a second connecting member (one half of first hinge 212 of Gajjar; see Fig. 4) and a third connecting member (second half of 212 of Gajjar; see Fig. 4 and paragraph [0007]), wherein the first frame unit is fixedly connected with the second connecting member (Fig. 3 of Gajjar); the second frame unit is fixedly connected with the third connecting member; and DB2/ 37153623.214the second and third connecting members are pivotally connected with each other at a third pivotal axis (see Fig. 3 of Gajjar).  

Claim(s) 16 (alternatively) and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens in view of Boyd (US Patent No. 9,314,386).
Regarding Claim 16: Owens discloses a bed comprising: the bed panel of claim 9 (see the rejection of claim 9 above) and the bed panel is disposed on the bed frame but does not disclose wherein: the first frame unit and the second frame unit of the bed frame are disposed side by side and pivotally connected with each other at adjacent ends thereof.
However, Boyd teaches a bed frame (frame 10 of Boyd) comprising first and second frame units (frame segments 12 and 14 of Boyd; Figs. 3-6) the first frame unit and the second frame unit of the bed frame are disposed side by side and pivotally connected with each other at adjacent ends thereof (see Figs. 3-6 of Boyd).
Boyd does not disclose a bed panel disposed on the bed frame.
However, one having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to use bed panels as taught by Owen with the bed frame of Boyd for the purpose of supporting a mattress with lightweight collapsible bed panels which provide a surface with a cover to create friction between the bed panels and the mattress (paragraph [0029] of Owens).
Regarding Claim 19: Owens in view of Boyd make obvious the bed of claim 16, wherein the first and second frame units are pivotally connected with each other by fourth and fifth connecting members (first and second flanges 40 and 42 of Boyd), wherein each of the fourth and fifth connecting members comprises a first segment and a second segment (first and second ends of 40 and 42 of Boyd respectively); the first frame unit is pivotally connected with the first segment of the fourth connecting member (see at least Fig. 6 and Col. 5, lines 5-13 of Boyd which discloses “Each frame segment 12, 14, 16 is attached to its adjacent frame segment by a lateral hinge connection 36. The hinge connection may take many forms. In the illustrated embodiment, the hinge connection 36 comprises two hinges 38 connected with the outer frame members 18 of two adjacent frame segments. More specifically, in each hinge, first 40 and second 42 flanges are pivotally connected to the outer frame members 18 of the adjacent frame segments, respectively. In turn the first 40 and second 42 flanges are pivotally connected to one another”), and rotatable with respect to the first segment of the fourth connecting member along a fourth pivotal axis (see at least Fig. 6 and Col. 5, lines 5-13 of Boyd); the second frame unit is pivotally connected with the first segment of the fifth connecting member (see at least Fig. 6 and Col. 5, lines 5-13 of Boyd), and rotatable with respect to the first segment of the fifth connecting member along a fifth pivotal axis (see at least Fig. 6 and Col. 5, lines 5-13 of Boyd); and the second segment of the fourth connecting member and the second segment of the fifth connecting member are pivotally connected with each other, and rotatable with respect to each other along a sixth pivotal axis (see at least Fig. 6 and Col. 5, lines 5-13 of Boyd).  
Regarding Claim 20: Owens in view of Boyd make obvious the bed of claim 19, wherein the first and second segments of the fourth or fifth connecting member are formed or welded together (see integral sections 42 and 40 respectively of Boyd).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.L.B/Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673